Citation Nr: 0111240	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-08 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the veteran's discharge from service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, other than 38 U.S.C.A. Chapter 17 health care 
benefits.


REPRESENTATION

Appellant represented by:	Terry Lucarelli


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which found that the veteran's 
character of discharge for the period of service from January 
1968 to September 1970 was considered to be under 
dishonorable conditions for VA purposes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's discharge from military service was the 
result of being absent without leave (AWOL) for a continuous 
period of at least 180 days.

3. The veteran was not insane at the time that he began his 
unauthorized absences.

4.  There were no compelling circumstances to warrant the 
veteran's prolonged periods of AWOL.

5.  The veteran's prolonged periods of AWOL constitute 
willful and persistent misconduct.



CONCLUSION OF LAW

The character of the veteran's discharge from service is a 
bar to VA benefits, other than 38 U.S.C.A. Chapter 17 health 
benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.12 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that his two periods of 
AWOL were the result of PTSD incurred during combat in 
Vietnam.  He also points to his year of service in a combat 
unit in Vietnam.  Accordingly, a favorable determination is 
requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  In this regard, the veteran's service medical 
records and service personnel records have been obtained.  A 
Statement of the Case and a Supplemental Statements of the 
Case informed the veteran of the criteria necessary for a 
favorable determination.

If the former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(a),(b); 38 C.F.R. § 3.12(b).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  However, the bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant a prolonged unauthorized absence. 38 
C.F.R. § 3.12(c)(6).  In determining whether compelling 
circumstances warranted the prolonged unauthorized absence, 
three general factors should be considered: (1) the length 
and character of service exclusive of the period of the 
unauthorized absence will be considered.  This period should 
generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the nation; (2) consideration may be given to 
reasons offered by the claimant including family emergencies 
or obligations.  These reasons should be evaluated in terms 
of the person's age, cultural background, educational level 
and judgmental maturity.  Consideration should be given to 
how the situation appeared to the person himself or herself 
and not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began; and, (3) the existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence. 38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

A discharge or release because of willful and persistent 
misconduct shall be considered to have been a discharge 
issued under dishonorable conditions.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if military service otherwise was 
honest, faithful and meritorious, or if it is determined that 
the claimant was insane at the time of committing the offense 
causing such discharge. 38 C.F.R. § 3.12 (d)(4).

The veteran's service medical records include the report of 
an August 1970 separation medical examination.  There is no 
indication that the veteran's psychiatric examination was 
normal or abnormal.  No psychiatric abnormality was detailed, 
or identified as a defect or diagnosis.  On the corresponding 
separation report of medical history, the veteran indicated 
depression or excessive worry, and denied nervous trouble of 
any sort.  The physician's summary provided only that the 
veteran was in good health.  The remainder of the veteran's 
service medical records are negative for psychiatric 
complaints, findings, symptoms, or diagnoses.  

The veteran's service personnel records indicate that he 
received a discharge under other than honorable conditions.  
He received the Combat Infantry Badge, US Army Commendation 
for Heroism and a Purple Heart.  He served in Vietnam from 
June 1968 to June 1969.  He received one Article 15 while in 
Vietnam for sleeping while on duty.  He was AWOL from July 
15, 1969 to February 2, 1970 and from April 7, 1970 to August 
17, 1970.  In September 1970, the veteran requested a 
discharge for the good of the service in lieu of trial by 
court martial under circumstances that could lead to a bad 
conduct or dishonorable discharge.  In doing so, he indicated 
that he had not been coerced with respect to this request, 
had been advised of its implications, and had consulted with 
counsel who fully advised him on the matter.  As a result, 
the veteran was discharged for the good of the service and it 
was noted that he would be provided an Undesirable Discharge 
Certificate

In June 1997 the Board for Correction of Military Records 
(BCMR) reviewed an application from the veteran.  The BCMR 
pointed out that the veteran had spent 337 days AWOL and had 
chosen an administrative discharge rather than risk the 
consequences of a court-martial.  The BCMR determined that 
the veteran had failed to submit sufficient relevant evidence 
to demonstrate the existence of probable error or injustice, 
and denied his application.  

The veteran testified during an October 1997 personal hearing 
that he had a simple education and had volunteered for 
service in Vietnam.  He said that he served in Vietnam for 
one year in a combat unit.  He explained that he was a track 
commander on an APC and made sergeant E-5.  He said that he 
received the Purple Heart for a shrapnel wound to the head.  

The veteran said that when he fell asleep and was punished 
with an Article 15, he was performing extra duty that was not 
even required of him.  He said that he was doing the guard 
duty because he had new men and felt it was his duty to teach 
them and possibly save their lives.  

The veteran also explained that after he returned to the 
United States, he was young, and his nerves were "messed 
up."  He reported having trouble adjusting to his new 
marriage, and being around civilians.  He noted that he had 
been called abusive names upon his return.  He said that he 
just could not adjust to the way things were going at that 
time.  He said that he went AWOL and had no control over it.  

He said that after he went AWOL he realized he had made a 
mistake and tried to correct it.  He said that he turned 
himself in, and was sent to Fort Benning.  There he was given 
a special court martial.  He said that at that time no one 
recognized his service to the country and asked if he needed 
any help.  Instead, everyone just treated him like a number.  
He said that he felt his punishment was too severe in light 
of the service he had provided for his country in Vietnam.  
The veteran said that his punishment was time in the 
stockade, forfeiture of money, and being reduced to an E-1.  
He said that as an E-1, he had to obey personnel ranked 
private first class.  He said that he just could not deal 
with this and took off.  

The veteran said that he currently had PTSD, and was in 
treatment at a Vet Center and a private doctor, along with 
his wife.  He said that his PTSD had almost ruined their 
marriage.  He said that he had tried to get the character of 
his discharge changed but it was denied because he had been 
AWOL for too long.

An April 1998 statement from Kimberly C. Hooper, D.O., 
provides that she was treating the veteran for PTSD and that 
she believed that his PTSD stemmed from his service in 
Vietnam.  Treatment records from the Columbus, Ohio, Vet 
Center indicate treatment for PTSD.

The veteran submitted additional contentions in June 1997, 
March 1998 and June 1998.  In the June 1998 correspondence, 
he maintained that his actions upon return from Vietnam were 
the result of his PTSD.  

In a personal hearing conducted in February 1999, the 
veteran's representative referred to the social and political 
stresses the country was experiencing when the veteran 
returned from Vietnam.  He argued that the veteran's actions 
upon his return from Vietnam were due to PTSD.  

The representative also argued that the actual discharge the 
veteran received was the result of various errors.  The 
alleged errors were: The veteran did not have the educational 
background to decide that a Chapter 10 discharge would be to 
his advantage; the Army's advice to him was unclear and 
inaccurate and therefore prejudiced him; and the veteran did 
not receive any help or statement on his behalf from his 
attorney.  The representative additionally argued that the 
veteran's separation medical examination was inadequate as it 
did not include a psychiatric examination.  The 
representative contended that the veteran's behavior at that 
time supported a diagnosis of PTSD.  The representative 
contended that the Army purposefully declined to provide the 
veteran a psychiatric examination because it would have shown 
a psychiatric disability.  

The veteran testified that he first sought post-service 
treatment for psychiatric problems in 1994.  Regarding his 
period of AWOL over 180 days, the veteran pointed out that 
many soldiers who came back from Vietnam with less than 180 
days got out of the service.  The veteran also asserted that 
his discharge was under conditions other than honorable, and 
that this was qualitatively different from a dishonorable 
discharge.  He said that the government had not proven that 
his service was dishonorable.  In addition to Dr. Hooper, the 
veteran said that he also saw a Dr. George Moss and went to 
the Vet Center.  

Records in the veteran's claims file show that he was 
informed that he had been scheduled for a hearing in March 
2001 before a member of the Board, sitting at the RO.  An 
indication in the veteran's claims file by the undersigned 
Board member provides that the veteran failed to report for 
the hearing.  There is no evidence in the record, such as 
returned mail or a change of address form, indicating that 
the veteran did not receive notice of the hearing. 

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is that the character 
of the veteran's discharge from service constitutes a bar to 
VA benefits, other than 38 U.S.C.A. Chapter 17 health care 
benefits.

First, the evidence shows that the veteran was released under 
other than honorable conditions issued as a result of a 
period of AWOL for a continuous period of at least 180 days.  
38 C.F.R. § 3.12(c)(6).  The record contains no compelling 
circumstances to warrant his prolonged unauthorized absence.  
Id. 

Regarding the length and character of the veteran's service, 
exclusive of his periods of unauthorized absence, it is true 
that his service in Vietnam resulted in receipt of the Combat 
Infantry Badge and Purple Heart.  However, it also resulted 
in an Article 15.  The veteran has offered no explanation for 
his periods of AWOL regarding family emergencies or 
obligations.  Therefore his age, cultural background, 
educational level and judgmental maturity are not relevant.  

The veteran contends that his periods of AWOL were the result 
of PTSD incurred during combat.  Nevertheless, the medical 
evidence in the record does not indicate that he had PTSD or 
any other psychiatric disability that resulted in his 
decisions to go AWOL.  In this regard, as the veteran's 
service medical records are negative for any psychiatric 
complaints, findings, symptoms, or diagnoses, any additional 
post-service treatment records such as those from Dr. Moss 
would not be probative as to the veteran's state of mind at 
the time of his decisions to go AWOL.  As laypersons, the 
veteran and his representative are not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore their own opinions are not 
probative as to the veteran's state of mind at the time of 
his decisions to go AWOL.

The veteran has pointed to no valid legal defense that would 
have precluded conviction for his periods of AWOL.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

The veteran's discharge under other than honorable conditions 
shall be considered to have been a discharge issued under 
dishonorable conditions since it was issued because of 
willful and persistent misconduct.  The veteran's periods of 
AWOL were willful and persistent misconduct that cannot 
reasonably be considered minor offenses.  Further, as noted 
above, the remainder of the veteran's military service was 
marred by an Article 15, and there has been no determination 
that he was insane at the times he decided to go AWOL.  38 
C.F.R. § 3.12 (d)(4).

In light of the foregoing, the Board finds that the character 
of the veteran's discharge from service constitutes a bar to 
VA benefits, other than 38 U.S.C.A. Chapter 17 health care 
benefits.


ORDER

The character of the veteran's discharge from service 
constitutes a bar to the payment of VA benefits, other than 
38 U.S.C.A. Chapter 17 health benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

